SCOTT, Justice.
Defendant was tried in district court on charges of kidnapping, aggravated assault, and unauthorized use of a motor vehicle, Minn.Stat. §§ 609.25, subd. 1(2, 3) and 2(2), and 609.225, subd. 1, and 609.55, subd. 2 (1976). The jury found defendant guilty of the kidnapping and unauthorized use charges and not guilty of the aggravated assault charge, and the trial court sentenced defendant to a maximum indeterminate term of 5 years in prison. On this appeal from judgment of conviction, defendant contends that , the prosecutor committed prejudicial misconduct by eliciting certain evidence and making certain statements in her closing argument. Since defendant failed to object at trial to any of the conduct which defendant now contends was improper, we hold that he forfeited his right to raise the issue on appeal. Further, we note that our examination of the record fails to disclose any substantial error, and that the evidence of defendant’s guilt was very strong.
Affirmed.